Citation Nr: 1711907	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  15-28 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for granuloma and fibrosis of lungs.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1966 to June 1968, including in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran contends his granuloma and fibrosis of lungs is due to an upper respiratory infection in service or exposure to herbicides in Vietnam.  The Veteran has not been afforded VA examination for this claim.  As there is treatment for an upper respiratory infection in his service treatment records, and exposure to herbicides has been conceded, the Board finds that a VA examination is necessary to assist him with this claim.  See 38 C.F.R. § 3.159(c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In July 2013, the Veteran underwent a VA examination to determine the etiology of his hypertension.  While a September 2013 addendum opinion notes that the Veteran's hypertension predated his diabetes mellitus, an opinion is still needed as to whether diabetes aggravated the hypertension.  As well, in a March 2017 Brief, the Veteran's representative contended there may be a relationship between hypertension and the Veteran's other service-connected disabilities, particularly his coronary artery disease.  Therefore, a new VA examination is needed, and a VCAA notification letter regarding secondary service connection should be issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the lung condition and hypertension on appeal; this specifically includes treatment records from the VA Eastern Kansas Health Care System from June 2015 to the present and from Community Memorial Healthcare, Inc. from November 2012 to the present.

2. Provide VCAA notice regarding secondary service connection.

3. After completing directives (1)-(2), the AOJ should arrange for a VA examination with the appropriate medical professional regarding the nature and etiology of the Veteran's current granuloma and fibrosis of lungs.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's granuloma and fibrosis of lungs is related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's conceded exposure to herbicides in Vietnam, as well as his November 1966 upper respiratory infection.

Detailed reasons for all opinions should be provided.

4. After completing directives (1)-(2), the AOJ should request an opinion with examination from an appropriate VA medical professional to determine the nature and likely etiology of the Veteran's hypertension.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has diagnosed hypertension related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has hypertension that is proximately due to his service-connected coronary artery disease, diabetes mellitus, or bilateral lower extremity peripheral neuropathy?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has hypertension that has been aggravated by his service-connected coronary artery disease, diabetes mellitus, or bilateral lower extremity peripheral neuropathy?

Detailed reasons for all opinions should be provided.

5. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and readjudicate the claims for service connection for granuloma and fibrosis of lungs and hypertension, performing all additional development deemed necessary.  If any of the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




